Citation Nr: 0419212	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  91-14 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to September 24, 
1992, for the grant of service connection for degenerative 
disease of the cervical spine.  

2.  Entitlement to an effective date prior to September 24, 
1992, for the grant of service connection for gait 
disturbance of the right lower extremity.

3.  Entitlement to an effective date prior to September 24, 
1992, for the grant of service connection for gait 
disturbance of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who retired in January 1988 after 
more than 20 years of active duty.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from July 
1998 and December 1999 decisions by the Winston-Salem 
Department of Veterans Affairs (VA) Regional Office (RO).  
Initially, the Board notes that in April 2002, the RO granted 
an earlier effective date for the grants of service 
connection for the disabilities at issue (from December 15, 
1994, to September 24, 1992).  The veteran contends that an 
effective date of February 1, 1988, is warranted for the 
grant of service connection of each disability.  As the April 
2002 determination is a partial but not complete grant of the 
benefits sought on appeal, the claims remain in controversy.  
AB v. Brown, 6 Vet. App. 35 (1993).  

This case was last before the Board in June 2003, when the 
Board vacated an April 2003 Board decision concerning the 
matters now on appeal in order to afford the veteran a 
personal hearing before the Board.  In December 2003, he 
appeared at a hearing before the undersigned in Washington, 
DC.  

The veteran also submitted a notice of disagreement with an 
August 2001 rating decision denying service connection for a 
cardiovascular disability.  A statement of the case 
addressing this matter was issued in September 2002.  In 
December 2002, the Board received a copy of a substantive 
appeal (VA Form 9) addressing the issue of service connection 
for a cardiovascular disability.  That document is dated in 
September 2002.  While this submission was received by the 
Board subsequent to the expiration of the appeal time periods 
specified in 38 C.F.R. § 20.302(b), it is unclear whether the 
original VA Form 9 was received by the RO at an earlier date.  
Accordingly, the Board is referring this issue to the RO for 
appropriate action, including consideration of the timeliness 
and adequacy of any original VA Form 9 that they may have in 
their possession.
FINDINGS OF FACT

1.  There is no indication in the record that the veteran 
filed a claim for service connection for a cervical spine 
disorder prior to September 24, 1992; such disability was not 
shown prior to that date.  

2.  There is no indication in the record that the veteran 
filed a claim for service connection for gait disturbance of 
the right lower extremity prior to September 24, 1992; such 
disability was not shown prior to that date.

3.  There is no indication in the record that the veteran 
filed a claim for service connection for gait disturbance of 
the left lower extremity prior to September 24, 1992; such 
disability was not shown prior to that date.


CONCLUSIONS OF LAW

1.  An effective date prior to September 24, 1992, for the 
grant of service connection for degenerative disease of the 
cervical spine is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).  

2.  An effective date prior to September 24, 1992, for the 
grant of service connection for gait disturbance of the right 
lower extremity is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).  

3.  An effective date prior to September 24, 1992, for the 
grant of service connection for gait disturbance of the left 
lower extremity is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  In Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004), the U. S. Court of 
Appeals for Veterans Claims (Court) held, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  In VAOPGCPREC 1-2004 (February 24, 2004), 
VA's General Counsel held that the 4th requirement listed 
above was dicta, not binding on VA.

Here, the Board finds that, although the veteran was provided 
correspondence regarding VA's "duty to assist" prior to the 
rating decisions appealed, the correspondence did not 
specifically refer to the VCAA and implementing regulations.  
Arguably, adequate VCAA notice was not provided prior to the 
decisions here on appeal.  Regardless, the veteran is not 
prejudiced by any potential notice timing defect.  He has 
since been notified (in an April 2002 statement of the case 
(SOC) and December 2002 correspondence from the RO) of 
everything required, and has had ample opportunity to 
respond/supplement the record.    

Regarding content of notice, the April 2002 SOC informed the 
veteran of what the evidence showed, and of the controlling 
law and regulations.  It clearly notified him of the VCAA and 
how it applied to his claim.  He was advised that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
In the December 2002 correspondence, he was advised of what 
the evidence must show to establish entitlement to an 
effective date earlier than September 24, 1992, for the 
service-connected disabilities here at issue, and what 
information or evidence VA needed from him.  He was expressly 
asked to notify VA about "any additional information or 
evidence that you want us to try to get for you . . . ." and 
"any relevant evidence you have in your possession."  

Although the December 2002 correspondence asked the veteran 
to respond with any new evidence in support of his claim 
within 30 days, he was further notified that evidence 
submitted within a year would be considered.  In fact, 
everything submitted to date has been accepted for the record 
and considered.  VA has obtained all records it could obtain.  
Development appears complete to the extent possible; VA's 
duties to notify and assist are met.  Hence, the Board finds 
it proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran's initial application for service connection 
disabilities including "back problems" was received by the 
RO on February 3, 1988.  In that application, he also claimed 
service connection for painful joints in the left knee and 
both shoulders.  

On VA examination on July 26, 1988, the veteran complained of 
intermittent episodes (approximately twice yearly) of severe 
thoracic back pain that radiated into his shoulders.  He also 
reported that he had a problem with his left knee inasmuch as 
the knee gave way approximately twice yearly.  He denied 
lower extremity numbness or weakness, and denied left knee 
pain, swelling, or crepitation.  Examination revealed that 
the his spine had a "good" range of motion.  There was some 
mild increase in the thoracic kyphosis.  There was full range 
of motion of the shoulders, with no tenderness in the 
shoulder area.  X-rays of the lumbar spine were negative, and 
X-rays of the dorsal spine showed that the veteran "could 
have mild scoliosis.  Otherwise negative."  X-rays of the 
left knee showed minimal narrowing of the medial joint space 
that were consistent with early degenerative disease.  The 
diagnosis was chronic intermittent back strain with 
degenerative arthritis; and chronic left knee instability 
with anterior and lateral instability, in addition to mild 
medial instability with early degenerative arthritis.  The 
examiner noted that examination of the right knee revealed a 
negative Lachman's test, and there was stability on varus and 
valgus stressing.  

In an October 1988 rating decision, the RO granted service 
connection for chronic intermittent back strain with 
degenerative arthritis, rated 10 percent under Diagnostic 
Code 5291 (thoracic spine), effective from February 1, 1988 
(the day after the date of the veteran's retirement from 
service); and also granted service connection for chronic 
left knee instability, rated 10 percent effective February 1, 
1988.  The RO found that the veteran's complaints of neck and 
shoulder pain were related to the back condition.  He was 
notified of the decision in October 1988, and did not 
initiate an appeal.  Within the year following the October 
1988 decision, he submitted no statements containing 
references to cervical spine symptoms.  

Of record is a December 1991 VA examination report indicating 
that the veteran complained of worsening back pain.  The 
examination was scheduled in conjunction with a claim of 
service connection for an eye disorder, hence it did not 
include any reference to the veteran's back pain other that 
his own complaint of same.  Chronologically, the next 
evidence of record indicating treatment for lower back pain 
is a VA outpatient record dated September 24, 1992, which 
shows that the veteran complained of lower back pain that had 
begun to radiate down his legs during the prior three to four 
months.  

At a June 1993 hearing on matters not currently on appeal, 
the veteran testified about his back pain, and reported that 
approximately 10 years prior to the hearing the back pain 
began radiating down the inside portion of his legs.  He 
stated that he experienced numbness in his legs due to the 
radiating back pain, along with an abnormal gait that was 
most pronounced in his left leg.  

Outpatient treatment records dated from January 1993 to 
August 1994 show continued complaints and treatment for back 
pain.  A July 1994 computed tomography scan of the cervical 
spine showed a mild central bulging disc at C5-6, and a 
larger central disc protrusion at C6-C7, without nerve root 
involvement.  

A December 1994 report of VA orthopedic examination shows 
that the veteran complained of radiculitis and left knee 
instability related to his back disability.  Examination of 
the dorsolumbar spine showed a slight increase in 
thoracolumbar kyphosis with exaggerated lumbar lordosis.  
Range of motion of the lumbar spine was normal in all planes.  
There was mild limitation of motion at the thoracolumbar 
junction.  There was no evidence of any proximal or distal 
muscle atrophy or weakness.  Examination of the left knee 
showed no evidence of quadriceps atrophy, patellofemoral 
grating, instability, or joint line tenderness.  Range of 
motion of the left knee was normal and painless.  X-rays of 
the thoracic spine showed slight scoliosis, but were 
otherwise unremarkable.  The examiner reported that the 
spinal examination was consistent with some limitation of 
motion at the thoracolumbar junction, which could be 
consistent with some post-traumatic changes or degenerative 
arthritis.  The diagnosis was chronic lumbar strain syndrome, 
with history of radiculitis, and normal left knee 
examination.  

On VA neurological examination in December 1994, the veteran 
complained of intermittent backache, with pain usually 
located at the upper lumbar spine.  He also complained of 
left knee pain, and reported that "at times I lose my 
balance and trip over my right foot."  The diagnosis was 
backache associated with hyperflexia and decreased sensation 
in the feet, especially on the left; and left knee ache 
unassociated with any neurological signs.  

In a claim received on January 13, 1997, the veteran 
requested, among other things, that he "be evaluated for 
Intervertebral Disc Syndrome Involving Secondary Footdrop . . 
. ."  In a July 1998 rating decision, the RO granted service 
connection for degenerative disease of the thoracic spine, 
rated 10 percent; and for degenerative disease of the 
cervical spine, rated noncompensable; with an effective date 
of December 15, 1994, for both disabilities.  In a December 
1999 decision, the RO granted secondary service connection, 
separately, for gait disturbances of the right and left lower 
extremities, with an effective date of December 15, 1994, for 
each disability.

By a February 2002 remand, the Board (pursuant to Manlincon 
v. West, 12 Vet. App. 238 (2002)) directed the RO to issue an 
SOC on the issues of entitlement to an effective date prior 
to December 15, 1994, for the awards of service connection 
for gait disturbances of the right and left lower 
extremities.  In April 2002 the RO issued an SOC addressing 
said issues.  The SOC granted an earlier effective date of 
September 24, 1992 for the grants of service connection for 
the disabilities at issue.  

At the December 2003 hearing, the veteran reiterated his 
contentions that the proper effective date for the grants of 
service connection for a cervical spine disability, and for 
gait disturbances of the right and left lower extremities 
should be February 1, 1988; i.e., the day after the date of 
his retirement from service.  He stated that February 1, 1988 
is the proper effective date because in the claim he 
initially filed in February 1988, he was claiming entitlement 
to service connection for the entire spine, and for gait 
disturbances of both lower extremities.  

Legal Criteria and Analysis

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  This rule holds true in 
cases of de novo claims for service connection, except when a 
claim is received within one year after separation from 
service.  38 C.F.R. § 3.400(b)(2)(i).  

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after the final disallowance, the effective date is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a) (2003).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2003).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2003); see Servello v. Derwinski, 3 Vet. 
App. 196 (1992). An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits, but only when such reports relate to an examination 
or treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b).  

At the outset, it is noteworthy that the veteran never 
initiated an appeal of the October 1988 rating decision which 
granted service connection for a back disability under 
Diagnostic Code 5291 for the thoracic spine.  Accordingly, 
that decision is final.  See 38 U.S.C.A. § 7015 (West 2002).  
Consequently, the RO's decision characterizing the disability 
for which service connection was sought as a "back" 
disability, rated as thoracic strain is final.  Furthermore, 
in his application for VA benefits, on which the RO acted in 
October 1988, the veteran distinctly referred to back 
disability, not neck disability nor gait disturbance of the 
lower extremities.

A review of the veteran's claims file does not reveal that a 
claim of service connection for neck or gait disturbance 
disabilities was received prior to September 24, 1992.  For 
that reason, 38 C.F.R. § 3.400(b)(2)(i) does not present a 
basis for an earlier effective date for the grants of service 
connection for degenerative disease of the cervical spine, 
gait disturbance of the right lower extremity, and gait 
disturbance of the left lower extremity.  

Furthermore, to establish entitlement to an effective date 
for a grant of service connection, there must be both a claim 
of service connection and entitlement.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  A threshold requirement that must 
be met to establish entitlement to service connection for a 
disability is a showing that such disability is present.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Here, there was no 
competent evidence of record prior to September 24, 1992 
showing that the veteran had either a neck (cervical spine) 
disability or a disability of gait disturbance.  Accordingly, 
there is no legal basis for the award of an earlier effective 
date for the grants of service connection at issue.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b).  However, that doctrine is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  


ORDER

An effective date prior to September 24, 1992, for the grant 
of service connection for degenerative disease of the 
cervical spine, is denied.  

An effective date prior to September 24, 1992, for the grant 
of service connection for gait disturbance of the right lower 
extremity, is denied.

An effective date prior to September 24, 1992, for the grant 
of service connection for gait disturbance of the left lower 
extremity, is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



